DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's arguments and amendments filed on June 8, 2022, were received. Claims 23-24  have been amended. Claims 4-5, 11 and 14 have been previously cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-3, 6-10, 12-13 and 15-24 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 25, 2022.

4.	The Declaration under 37 CFR §1.130 submitted June 8, 2022, has been reviewed and accepted.

Claim Rejections - 35 USC § 112
5.	The rejection of Claims 23 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (preAIA ), second paragraph, has been overcome based on the amendments to the Claims.

Claim Rejections - 35 USC § 103
6.	The rejection of Claims 1-3, 6-10, 12-13, 17-21 and 23 under 35 U.S.C. 103 as being unpatentable over Girguis et al. (US 2011/0123835 A1), in view of Soo et al. “Reversing methanogenesis to capture methane for liquid biofuel precursors”, in view of Malvankar et al. “Biofilm conductivity is a decisive variable for high-current-density Geobacter sulfurreducens microbial fuel cells”, and in further view of Scheller et al. “Artificial electron acceptors decouple archaeal methane oxidation from sulfate reduction”, has been overcome based on the arguments presented on pages 7-9 of the Remarks dated June 8, 2022. 

7.	The rejection of Claim 22 under 35 U.S.C. 103 as being unpatentable over Girguis et al. (US 2011/0123835 A1), in view of Soo et al. “Reversing methanogenesis to capture methane for liquid biofuel precursors’, in view of Malvankar et al. “Biofilm conductivity is a decisive variable for high-current-density Geobacter sulfurreducens microbial fuel cells”, and in view of Scheller et al. “Artificial electron acceptors decouple archaeal methane oxidation from sulfate reduction”, as applied to Claims 1-3, 6-10, 12-13, 17-21 and 23 above, and in further view of Chang et al. “Electrochemically Active Bacteria (EAB) and Mediator-Less Microbial Fuel Cells’, has been overcome based on the arguments presented on pages 7-9 of the Remarks dated June 8, 2022. 

8.	The rejection of Claim 24 under 35 U.S.C. 103 as being unpatentable over Girguis et al. (US 2011/0123835 A1), in view of Soo et al. “Reversing methanogenesis to capture methane for liquid biofuel precursors’, in view of Malvankar et al. “Biofilm conductivity is a decisive variable for high-current-density Geobacter sulfurreducens microbial fuel cells”, and in view of Scheller et al. “Artificial electron acceptors decouple archaeal methane oxidation from sulfate reduction”, as applied to Claims 1-3, 6-10, 12-13, 17-21 and 23 above, and in further view of Medoff et al. (US 2014/0004427 A1), has been overcome based on the arguments presented on pages 7-9 of the Remarks dated June 8, 2022.

Reasons for Allowance
9.	Claims 1-3, 6-10, 12-13 and 15-24 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: the closet prior art do not teach, fairly suggest or render obvious a microbial consortium for generating electrical current from methane in which the microbial consortium comprises an engineered methanogen that contains a heterologous nucleic acid sequence encoding methyl-coenzyme M reductase derived from an anaerobic methane oxidizer; an exoelectrogen microbe that produces electrically-conductive appendages and/or one or more types of electron carrier; and a sludge or a sludge isolate component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725